IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANK M. ROSS                                    §
AKA MELVIN ROSS,                                 §
                                                 §      No. 274, 2015
         Defendant Below-Appellant,              §
                                                 §      Court Below: Superior Court
         v.                                      §      of the State of Delaware,
                                                 §      in and for Kent County
STATE OF DELAWARE,                               §
                                                 §      Cr. ID. 1201006997
         Plaintiff Below-Appellee.               §

                                   Submitted:    November 18, 2015
                                   Decided:      November 18, 2015

         Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                           ORDER

         This 18th day of November 2015, upon consideration of the parties’ briefs and the

record below, it appears to the Court that:

         (1) In this appeal, a defendant who knowingly and freely pled guilty to crimes

involving the possession of illegal substances challenges his conviction by pointing to the

investigation at the Office of the Chief Medical Examiner (the “OCME”). Ross pled

guilty to drug dealing and possession of firearm ammunition on January 24, 2012. On

April 27, 2015, he filed his second Rule 61 motion for postconviction relief.

         (2)     The Superior Court correctly determined that Ross’s motion for

postconviction relief is barred by Rule 61(i)(1) and (2).1 First, Ross filed the motion




1
    State v. Ross, Cr. ID.1201006997 (Del. Super. May 6, 2015).
more than one year after his guilty plea, rendering his motion time-barred.2 Second,

Ross’s successive Rule 61 motion is procedurally barred because i) he pled guilty and

was thus not “convicted after a trial”; and ii) he pleads neither “that new evidence exists

that creates a strong inference that [he] is actually innocent” nor “that a new rule of

constitutional law” applies.3

       (3) Further, Ross’s argument that Rule 61 is unconstitutional fails for the reasons

we articulated in our recent decision in Turnage v. State.4 Thus, the Superior Court

properly held that Ross’s petition was procedurally barred.

       (4) But in any event, Ross’s Rule 61 motion lacks merit because Ross has not

pled any basis to avoid the effect of his voluntary and knowing plea of guilty and he has

not suffered an unjust conviction. Indeed, Ross does not now contend that he was

wrongly convicted or that he pled falsely when he admitted his actual guilt. Thus, Ross’s

Rule 61 motion is without merit for the reasons discussed in our decisions in, among

other cases, Ira Brown v. State,5 Anzara Brown v. State,6 and Aricidiacono v. State.7



2
  See Super. Ct. Crim. R. 61(i)(1) (“A motion for postconviction relief may not be filed more
than one year after the judgment of conviction is final . . . .”).
3
  Del. Super. Ct. Crim. R. 61(d)(2); see also Super. Ct. Crim. R. 61(i)(5) (explaining that Rule
61’s bars to relief do not apply to a claim that satisfies Rule 61(d)(2)).
4
  See Turnage v. State, 2015 WL 6746644, at *1 (Del. Nov. 4, 2015) (rejecting this identical
argument); see also Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 89
(2009) (“States are under no obligation to provide mechanisms for postconviction relief . . . .”);
Pennsylvania v. Finley, 481 U.S. 551, 557 (1987) (“States have no obligation to provide [post-
conviction] relief . . . .”).
5
  108 A.3d 1201, 1205–06 (Del. 2015).
6
  117 A.3d 568, 581 (Del. 2015).
7
  __ A.3d __, 2015 WL 5933984, at *3–4 (Del. Oct. 12, 2015); see also State v. Jones, 2015 WL
6746873, at *1 (Del. Nov. 4, 2015); Turnage, 2015 WL 6746644, at *2; Brewer v. State, 2015
WL 4606541, at *2–3 (Del. July 30, 2015); McMillan v. State, 2015 WL 3444673, at *2 (Del.
                                                    2
And, Ross’s possession of firearm ammunition charge had no connection to any events at

the OCME.

      NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgment of

May 6, 2015 is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




May 27, 2015); Patrick L. Brown v. State, 2015 WL 3372271, at *2 (Del. May 22, 2015);
Carrero v. State, 2015 WL 3367940, at *2 (Del. May 21, 2015).
                                             3